Citation Nr: 0911344	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for a 
service-connected right ankle disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

This case has previously come before the Board.  In July 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in March 2008, the Veteran testified at 
a videoconference hearing before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.

The issues of entitlement to service connection for PTSD, 
bilateral hearing loss, and tinnitus are being remanded and 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDING OF FACT

On January 27, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the notice of disagreement in 
regard to the evaluation of a right ankle disability is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a notice of disagreement by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.201, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(c) (2008).  
Withdrawal may be made by the Veteran or by her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In January 2009, 
the Veteran withdrew the notice of disagreement in regard to 
the evaluation of a right ankle disability and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration in regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to the evaluation of a right ankle disability and it 
is dismissed.


ORDER

The appeal in regard to the evaluation of a right ankle 
disability is dismissed.




REMAND

The Board notes that this case was remanded to the AOJ in 
July 2008 for additional development and has been returned to 
the Board for further appellate review.  Unfortunately, the 
Board finds that additional development is necessary.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In that regard, and as noted in the 2008 remand, while a 
September 2007 notice of an award of Social Security 
Administration (SSA) disability benefits has been associated 
with the claims file, and while December 2008 statement of 
the case and a January 2008 supplemental statement of the 
case note receipt of the records in October 2008, the SSA 
records upon which the decision was based have not been 
incorporated into the record.  

In addition, in association the Veteran's claimed in-service 
stressor of having witnessed a motor vehicle accident in 
which a fellow soldier, MD, was injured, an October 2008 
response from the Joint Services Records Research Center 
(JSRRC) notes that a female soldier with the last name D was 
not listed as a casualty in 1972 and that no unit records 
were available for the relevant time period, indicating that 
Morning Reports (MR) may be located at the National Personnel 
Records Center (NPRC).  The Board notes that the Veteran has 
asserted that she witnessed MD having been injured in the 
motor vehicle accident, not that MD died or was killed in the 
accident.  In addition, there is no documentation that unit 
records, to include Morning Reports, have been requested from 
the NPRC or the National Archives Records Administration 
(NARA).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The SSA records should be associated 
with the claims file.  

2.  The AOJ should contact the NPRC and 
NARA and request all records pertaining to 
the Veteran and/or the Veteran's unit, to 
include Morning Reports for the relevant 
time period.  

3.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable period of time in 
which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


